TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00861-CV



                              Veronica Chavez Vara, Appellant

                                               v.

                             Melissa Morgan Williams, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
  NO. D-1-GN-10-000225, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                                           ORDER

PER CURIAM

              The mandate in this cause issued by this Court on June 14, 2013, is hereby

withdrawn.

              It is ordered on July 3, 2013.



Before Chief Justice Jones, Justices Puryear and Goodwin